TEXAS
                      AUSTENBP.TEXAS


                      Marah 25, 1949

Hon. R. A. Smoot S&mid, Member
Board o? Pardons and Parolee
Cepitol Station
Austin, Texas
                      Opinion NO. vi793
                        Re: Authority of a district
                            judge to appoint, with the
                            approval of the Board of
                            Pardons and Parolee, a pro-
                            bation and parole officer
                            under the proviaiona of
                            Article 701b, V.C.C.P., to L
                            serve without cost to the
                            State or county.
Dear Sir:
          Your request for an opinion on the above cap-
tioned subjeot, in -part,reads:
         m#e desire the opinion of your office
    regarding the legali,tyof the appointment
    of a Probation Officsr by a District Judge,
    under the provisions of Article 78lb,Code
    of Criminal Procedure, wi~thoutcost to the
    aounty or state, and the confirmationof
    this appointmentby the Board of Pardons
    and Paroles.
         “Under paragraph one of Seotion 24,
    Article 78lb, it is the interpretationof
    the Board that the appointment of Parole and
    Probation offiaers ie a prerogativeof the
    Board of Pard6nnsand Paroles.
         “We quote from paragraph one of Section
    24 Article 781b; Code of Criminal Procedure:
            o’All appointmentsof probation and pa-
            role officers shall be made from’the
            eligible list by the Director OY Proba-
            tion and Parole, subjeot to and with
Hon. R. A, Smoot S&mid - Page 2     (V-793)



            the appr$val of said Board**

          *It is the interpretationof the
     District Judge that he &,qs the power un-
     der Article 781b to appoint a probation
     officer without cost to the county or
     state and has requested the Board to con-
     firm this appointment.
          *Your opinion is neosssary on ao-
     count of the oonfllotingviaws of the
     Board of Pardon8 and Parole8 and the Dia-
     trict Judge,";
          Section 23 of Article 781b, V.C.C,PO, author-
izes the Board of Pardon8 and Paroles to appoint a Di-
rsator of Probation and Parole whenever appropriations
are made available to pay his salary and enable him to
perform the duties 'imposedupon him by Article 781bs
          Section 24 authorizes the Director of Proba-
tion and Parole, nappropriation8permitting,"to ap-
point probation and parole officers, subjeot to the hap-
proval of the Board of Pardons and Parolea. The duties
of such officers are presoribed by Article'ISlband per-
tain to both probationersand paroleesO~The salaries
of these,officers are paid by the State.'
            In Attorney General's Opinion Ro, V-4lS, it
was said:
          Wectfons 24, 25, 26, 27, 28, and
     29 provide for the appointmentof proba-
     tion and'paroleofficer8 and define their
     duties and powers and provide for their
     assignmentto various court8 of the State,
     It is contemplatedfrom such Sections
     that these probation and parole officer8
     are to be full-time employee8 and receive
     a salary for their services, However
     the Legislature has made no appropriafions
     to pay the salaries of such officers and
     by reason thereof, such Section8 are inef-
     feotual until a subsequentLegislatureap-
     propriatesmonies with which to pay the
     salaries of such officers.W
Hon. R. A. Smoot Scbmid - Page 3   (V-793)

          The exclusive power to appoint probationand
parole officers has been conferred by Article 701b up-
on the Director of Probation and Parole, subject to the
approval of the Board of Pardons and Paroles. There-
fore, it necessarily follow8 that a district judge has
no authority in virtue of that Article to appoint, ei-
ther with or without the approval of the Board, a per-
son to act as such an officer, with or without cost or
expense to the State or county.
          Article 781b, supra, commonly known as the
"Adult Probation and Parole Law," has no application
whatever to juveniles. This opinion of course* i8 not
concerned with those statutes providing for the appoint-
ment of juvenile probation or parole officera,whose du-
ties are confined to juvenile cases.
                        S-Y
         The exclusive power to appoint probation
    and parole~officersha8 been conferred by Ar-
    ticle 781b, V.C,C.P.; upon the Director of
    Probation and Parole, BubjeOt to the approval
    of the Board of Pardons and Paroles.
         A district judge has no authority to ap-
    point, either with or without the approval of
    the Board of Pardon8 and Paroles, a person to
    act as a probation and parole officer,with or
    without cost'or expense to the State or county.
    Art. 701b, V,C.C,P., 88~8. 23; 24.
                               Yours very truly,
                          ATl'ORNRYGRMRRALOFTEXAS


                           I



                               Bruce W. Bryant
D#B:wb                         ASSiBtaut




                          ATTORNEYGRWRRAL